Citation Nr: 1820043	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of breast reduction surgery.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  

4.  Entitlement to nonservice-connected pension.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. C.

ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the Veteran's service connection claim for breast reduction due to fungus more broadly to include residuals of breast reduction surgery.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Montgomery, Alabama (RO).  A transcript of the hearing is associated with the claims file.
 
The issues of entitlement to service connection for residuals of breast reduction surgery; entitlement to service connection for PTSD; and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

1.  On the record, at the October 2017 hearing, the Veteran requested that the issue of entitlement to nonservice-connected pension be withdrawn from the appeal.


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to nonservice-connected pension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has perfected an appeal as to the issue of entitlement to nonservice-connected pension.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to nonservice-connected pension.  The statement was made on the record during the October 2017 hearing, satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to nonservice-connected pension, it is dismissed.


ORDER

The issue of entitlement to nonservice-connected pension is dismissed.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issues on appeal.

Residuals of Breast Reduction Surgery

Regarding the Veteran's claims for entitlement to service connection for residuals of breast reduction surgery, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination.  Here, at the October 2017 Board hearing the Veteran testified that the she currently has keloid, raised scars due to her in-service breast reduction surgery.   Additionally, a June 2003 service treatment record reflects that the Veteran had an infection after her in-service breast reduction surgery.  Furthermore, the Veteran has competently and credibly stated that she has had residuals of her breast reduction surgery since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.     

Additionally, the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension, received September 2011, reflects that she received treatment for her breast reduction at the Darnell Hospital in Fort Hood, Texas, in March 2003.  While the Veteran did not specify whether the treatment was in-patient or out-patient, clinical in-patient records may be stored separately from the Veteran's service treatment records.  As a result, a request should be made for the identified in-service treatment records from the Darnell Hospital in Fort Hood, Texas.  See, 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c) (2), (3) (2017).   

PTSD

With respect to the Veteran's claim for service connection for PTSD, the Veteran contends that she has PTSD that is causally related to her active service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  38 C.F.R. § 4.125 (a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board from August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a) (2017); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

In February 2017, the Veteran submitted a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  The Veteran described being sexually assaulted while stationed in Iraq.  A June 2005 service treatment record reveals that the Veteran was provided a sexually transmitted disease (STD) test.  

The Board notes that the in-service stressor reported by the Veteran in the February 2017 VA From 21-0781a relates to a personal assault.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (5).  In this case, there is no indication in the record that the Veteran has been provided the appropriate notice advising her that VA will consider evidence from sources other than the service treatment records.  She has not been apprised of all types of evidence she may submit in support of her claim.  On remand, the Veteran must be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on in-service personal assault in accordance with 38 C.F.R. § 3.304 (f) (5).  

In addition, the Veteran has not yet been afforded a VA examination in regard to her claim for service connection for PTSD.  The Veteran's VA treatment records contain a March 2016 diagnosis of PTSD under DSM-5, and the Veteran reports that her PTSD is linked to her being sexually assaulted while in service.  The Board finds that the record meets the requirements for a VA examination as to the etiology of her PTSD.  Therefore, on remand, such a VA examination must be provided.  

Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran was provided VA examinations in October 2012 and December 2016.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds that the October 2012 and December 2016 VA examinations are inadequate for decision-making purposes since the VA examiners' did not discuss the Veteran's reported in-service personal assault.  The October 2012 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with adjustment disorder with anxiety and depressive symptoms and opined that it is most likely due to current stressors of being a single mother and it is less likely than not related to treatment she received for anxiety during service.  The December 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The December 2016 VA examiner diagnosed the Veteran with depressive disorder and opined that it appears less likely that the current condition is fully attributable to the Veteran's military service and is related to stress of being separated from her children.  However, neither VA examiner opined whether the Veteran's current acquired psychiatric disorders are related to her reported in-service sexual trauma.  As the examinations are not adequate for decision-making purposes, the Veteran must be provided a new VA examination to address whether the Veteran has a current acquired psychiatric disorder and, if so, whether it is etiologically related to an in-service event, injury, or disease, including the reported in-service sexual assault.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.304 (f) (5), the Veteran must be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault.  The Veteran must be informed that evidence from sources other than her service records may constitute credible supporting evidence of the stressor, and provide examples of the type of such other evidence.

2.  Request from the NPRC and/or any other appropriate source, any inpatient records of the Veteran's reported treatment at the Darnell Hospital in Foot Hood, Texas.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of breast reduction surgery.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for any residuals of breast reduction surgery demonstrated since service, including but not limited to scars, found on current examination, or in the record.

b)  For each residual of breast reduction surgery,  provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include her March 2003 breast reduction surgery.  

c)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's scars are related to her in-service breast reduction surgery.  

4.  After completion of the first two remand directives, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of each acquired psychiatric disorder demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.  

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events or any personal assault may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a)  Identify all psychiatric disabilities demonstrated during the appeal period on in proximity to the claim, even if currently resolved.  If PTSD, major depressive disorder and/or anxiety are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  The explanation should address the confirmed diagnoses for PTSD, major depressive disorder, and anxiety in the VA treatment records.

b) The examiner must elicit from the Veteran a detailed history of the claimed personal assault, and review the Veteran's service treatment records and post-service medical and psychiatric history.  Based on the review of the record, reported history, and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  Behavioral changes that may constitute credible evidence or a personal assault include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f) (5) (2017).

c)  If the Veteran has a diagnosis of PTSD under the DSM-5, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor or an in-service personal assault.

d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder other than PTSD is causally related to the Veteran's active service to include her reported in-service sexual assault.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.    

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for residuals of breast cancer, PTSD and/or any other acquired psychiatric disorder.  If any benefit sought remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case.  The appropriate period should be allowed for response before the appeal is returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


